Citation Nr: 0842726	
Decision Date: 12/11/08    Archive Date: 12/17/08	

DOCKET NO.  07-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of postoperative prostate cancer.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1971 to 
January 1973, and years of Reserve service thereafter.  He 
served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The residuals of the veteran's postoperative radical 
prostatectomy for prostate cancer include the necessity of 
using absorbent materials intermittently approximately every 
two months, and erectile dysfunction (with no deformity of 
the penis) for which he has been awarded special monthly 
compensation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of postoperative prostate cancer have not been met.  
38 U.S.C.A. §§ 1114, 1155, 5102, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.350, 4.1, 4.3, 4.7, 4.10, 4.115a, 
4.115b, Diagnostic Codes 7522, 7528, 4.118, Diagnostic 
Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in October 2006, 
prior to the issuance of the rating decision now on appeal 
from January 2007.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise he submit any relevant evidence in his 
possession.  

The veteran submitted records of his private radical 
prostatectomy surgery for consideration.  He submitted no 
other private treatment records or signed releases for VA to 
collect such records on his behalf.  He was provided a VA 
genitourinary examination of his postoperative prostate 
cancer in January 2007 which is adequate for rating purposes.  
All known available evidence has been collected for review.  
The veteran responded to VCAA notice that he had no 
additional evidence to submit.  

During the pendency of the appeal, the veteran was provided 
all of the schedular criteria potentially applicable to 
evaluating the residuals of his postoperative prostate 
cancer.  The veteran evidenced personal knowledge and 
understanding of these criteria in a statement submitted with 
a substantive appeal in October 2007 in which he wrote that 
he was not disagreeing with a voiding dysfunction findings or 
any other findings in rating his disability, other than his 
objection that erectile dysfunction was inadequately 
evaluated.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations  resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Malignant neoplasms (cancer) of the genitourinary system  
will be provided a 100 percent evaluation following cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure with a mandatory VA examination at the 
expiration of six months after surgery.  If there has been no 
local reoccurrence or metastasis, then the postoperative 
residuals are to be rated on residuals as voiding dysfunction 
or renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  A voiding dysfunction which requires the 
wearing of absorbent materials which must be changed less 
than two times per day warrants a 20 percent evaluation, and 
which requires the wearing of absorbent materials which must 
be changed two to four times daily warrants a 40 percent 
evaluation.  Urinary frequency of daytime voiding interval 
between one and two hours, or awakening to void three or four 
times per night warrants a 20 percent evaluation, and a 
daytime voiding interval less than one hour or awakening to 
void five or more times per night warrants a 40 percent 
evaluation.  There are also compensable evaluations under 
this section for renal dysfunction, obstructed voiding, and 
urinary tract infections.  38 C.F.R. § 4.115a.  

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

When evaluating any claim involving loss or loss of use of 
one or more creative organs, refer to Section 3.350 to 
determine whether the veteran may be entitled to special 
monthly compensation.  38 C.F.R. § 4.115b.  

Ratings under 38 U.S.C.A. § 111(k) provide for payment of 
special monthly compensation for loss or loss of use of one 
or more creative organs.  This special compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  
38 C.F.R. § 3.350(a).  The rate of compensation payable for 
special monthly compensation for loss or loss of use of a 
creative organ is established by law and regulation.  

Analysis:  The veteran filed his claim for service connection 
for residuals of postoperative prostate cancer in 
September 2006.  He submitted private medical records 
documenting that, some two years earlier in 2004, he was 
admitted for a robotic assisted laparoscopic radical 
prostatectomy.  This surgical intervention was chosen by the 
veteran in response to his diagnosis of prostate cancer.  
These records reveal that this surgery was successfully 
accomplished without complication and with a good medical 
result.  A left inguinal hernia repair was accomplished at 
the same time.  He convalesced over a three day period with a 
bit of increased pain as the result of the additional 
surgery, but was discharged home in good condition with 
medications.  At the time of a three month follow up, 
prostate specific antigen (PSA) testing revealed no 
recurrence.  Erectile dysfunction was discussed, the veteran 
was provided with medication to improve function and the 
physician wrote that he would wait to hear regarding his 
response to these therapies.  There is no medical evidence 
which shows that the veteran sought or required continuing 
treatment for any recurrence of prostate cancer or for any 
chronic postoperative residuals.  

In January 2007, the veteran was provided a VA genitourinary 
examination.  The claims folder was available and reviewed by 
the physician.  The discovery of prostate cancer, treatment 
by laparoscopic radical prostatectomy, and postoperative 
results were discussed.  It was noted that the veteran had 
"mild intermittent incontinence requiring a pad approximately 
every two months."  He would then initiate a course of Detrol 
LA 30 milligrams one per day for about one week, and then 
seemed to do well in that regard for another two months.  The 
veteran reported a diminution of erectile function.  He had 
used medication for improvement of erectile function which 
was only successful on two occasions.  There had otherwise 
been no urinary tract infections, no need for 
catheterization, and no recurrence of metastasis noted of the 
postoperative prostate cancer.  Examination of the genitalia 
was "normal."  There were three portal scars of the 
midabdomen ".05" inch, uncomplicated, and minimally 
disfiguring.  The impression from examination was that the 
veteran had a mild intermittent incontinence and erectile 
dysfunction.  

In January 2007, the RO granted service connection for the 
postoperative prostate cancer as presumed attributable to 
herbicide exposure during the veteran's service in Vietnam.  
A 20 percent evaluation was assigned based upon the 
clinically identifiable residual of a voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times daily in accordance with 
38 C.F.R. § 4.115a.  The RO also assigned special monthly 
compensation for loss of use of a creative organ specific to 
the veteran's clinically documented erectile dysfunction.  
The Board can find no basis in the record for any increased 
evaluation under the applicable Schedular criteria, laws and 
regulations.  

The only clinically identifiable residual under the Schedule 
is the fact that the veteran has urinary incontinence every 
several months which required the wearing of absorbent 
materials and medication.  This satisfies the criteria for 
the currently assigned 20 percent evaluation.  Under voiding 
dysfunction, the next higher 40 percent evaluation would 
require clinical evidence objectively demonstrating the 
veteran had need of wearing absorbent materials which must be 
changed two to four times daily.  Under urinary frequency, 
the next higher 40 percent evaluation would require objective 
clinical evidence objectively demonstrating that the veteran 
had a daytime voiding interval of less than one hour, or 
awakening to void five or more times per night for.  There is 
no evidence supporting a finding for an increased evaluation 
for either renal dysfunction (kidneys), obstructed voiding, 
or chronic urinary tract infection.  

The initially authorized assignment of a 100 percent 
evaluation following cessation of surgical treatment for 
prostate cancer for a six month period is not warranted since 
the veteran did not file his claim for service connection 
until long after this period had passed.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

The only Schedular authorization for payment of a separate 
20 percent evaluation for a loss of erectile power requires 
that such loss be accompanied by a clinically identifiable 
deformity of the penis.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  However, the veteran does not contend, and the 
evidence on file certainly shows that the veteran does not 
have any deformity of the penis or genitalia.  In the absence 
of a penis deformity, the only compensation payable for 
erectile dysfunction is that authorized by law and regulation 
under special monthly compensation at 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).  That amount is established by law, and 
may increase from time to time in accordance with statutory 
increases.  

Finally, the only other postoperative residual identifiable 
upon examination is that the veteran had three small scars of 
the abdomen created during surgery for conduct of the 
laparoscopic radical prostatectomy.  The scars were 
identified as ".05" inches and uncomplicated and minimally 
disfiguring.  No evidence on file either private or VA shows 
or suggests that these three minimal purple scars are tender 
and painful on objective examination, or in any other way 
disabling.  

The evidence on file fully supports the RO's initial 
assignment of a 20 percent evaluation for the veteran's 
postoperative prostate cancer for voiding dysfunction, with 
an award of special monthly compensation for loss of use of a 
creative organ resulting from the erectile dysfunction which 
is also a residual of the surgery.  A clear preponderance of 
the evidence on file is against an increased evaluation under 
any applicable Schedular criteria or other special monthly 
compensation criteria.  

The Board takes note of the statement submitted by the 
veteran with his substantive appeal in October 2007 where he 
wrote that he was not disagreeing with the voiding 
dysfunction findings or any other listed findings in his VA 
disability compensation evaluation.  He wrote that he did 
disagree with the assigned compensation payable for his 
erectile dysfunction which had significantly impacted his 
life and marriage.  The Board is not unsympathetic with the 
veteran's argument, but the veteran should understand that 
the currently assigned amount of special monthly compensation 
for loss of use of a creative organ is the only award 
available to him for his postoperative erectile dysfunction 
under the governing laws and regulations.  In the absence of 
a finding of a deformity of the penis accompanied by loss of 
erectile power, an award under that schedular criteria at 
38 C.F.R. § 4.115(b), Diagnostic Code 7522 is simply not 
warranted or allowed.  

The veteran should understand that the principal purpose and 
policy behind awards of VA compensation is to partially 
compensate veterans for disabilities which interfere with 
occupational productivity in the work place.  Although 
erectile dysfunction clearly interferes in a veteran's social 
functioning, it offers no impairment with respect to 
occupational functioning and employment.  This may offer 
little consolation to the veteran with respect to the 
arguments advanced in this appeal, but it is the reason that 
loss of use of a creative organ and other particularized 
problems are dealt with separately from the Schedule for 
Rating Disabilities.  The Board is bound in its decisions by 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the residuals of postoperative prostate cancer is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


